George K. Cracraft, Judge, dissenting. As reluctant as I am to be the sole dissenter in an otherwise unanimous decision, I feel compelled to state in general my reasons for doing so. I do not view this as a case of first impression but merely one which requires the sound exercise of that broad discretion vested in the chancellor. In my judgment the majority is treading within that discretionary area which appellate courts ought not enter lightly. There is no type of case in which the personal observations of the chancellor mean more, nor are his observations from a superior position to judge, more vital. Holt v. Taylor, 242 Ark. 292, 413 S.W.2d 52 (1967). Cases involving custody and visitation are truly adversary proceedings in which only the child is not represented by an advocate. It has long been the duty of the chancellor to see that his best interests are protected and to make such discretionary orders as will best foster those interests. Appellate courts should defer to the chancellor’s superior position from which he is better able to separate wheat from chaff after hearing, seeing and observing all parties including the child. In his closing comments the chancellor expressed a strong personal distaste for orders which temporarily isolate a child from one parent or the other, but on finding that the best interests of the child so required he reluctantly did so in this case. His remarks indicate that he had done so only after weighing and considering everything he had seen and heard. A motion to reconsider that order was filed with the court in which all of the arguments advanced here were made to the chancellor. After considering that motion for ten days the chancellor declined to grant it. What the majority seems to be saying is that as the court gave no specific reason for the restriction on visitation he acted arbitrarily. He was neither asked nor required to record his reasons. It is only where the record demonstrates an abuse of discretion that we should interfere in these cases. My review of the record suggests a number of reasons why he might have reached this conclusion. Not the least of these was the mother’s stated preference for a career as opposed to parenthood, her expressed attitude toward visitation of the father, her feeling that she should determine the extent of his visitation and that the father was “getting his money’s worth” in visitation. A stronger reason might have been the child’s expressed desire to spend more time with her father in the community in which most of her kinsmen resided and in which she had lived all of her life before her mother’s recent move to an apartment in Little Rock. Furthermore the record reflects that this chancellor’s experience with these parties and their problems with visitation rights began with the initial divorce proceedings in 1974. In the intervening years the parties have been before him on several occasions seeking modification of decreed visitation rights. We would certainly be justified in assuming that the knowledge this chancellor gained from seven years experience with these parties and their problems with visitation lend support to his conclusion that his actions were in the best interests of the child. Holt v. Taylor, supra. While the chancellor did not state in the record what facts and factors led him to that conclusion, I am unwilling to second guess his judgment from our insulated position merely on a printed record. I respectfully dissent.